Kincheloe, Judge:
The appeals for reappraisement listed in schedule A, hereto attached and. made a part hereof, were previously the subject of decision in the case of Nicholas Gal et al. v. United States, Reap. Dec. 5995, wherein it was held:



(5) That the proper basis for appraisement for said merchandise is export value, as such value is defined in section 402 (d) of the said act.
(6) That such dutiable export values of the varieties of aluminum metal covered paper in question are the entered values, plus selling commission as invoiced.
Counsel for the plaintiffs herein filed a timely motion for a rehearing which was granted on May 11, 1944.
In plaintiffs’ memorandum in support of the motion for rehearing it is noted that the motion was directed solely to finding of fact (6) of my original decision, previously quoted, contending that inasmuch as the invoiced and entered unit prices were all f. o. b. duty-paid prices, and the court having found that export values for the involved merchandise had been established, and further found the item of selling commission to be part of such export values, that the item of selling commission should not have been added to the entered values in determining the export values, but that the finding should have been stated as follows:
That such dutiable export values of the varieties of aluminum metal covered paper in question are the invoice values, less transportation charges, insurance, and consular fees, as invoiced, and less duties.
Upon reconsideration, I am now of the opinion, and so hold, that finding of fact (6) of my previous decision, supra, should be amended so as to read:
(6) That such dutiable export values of the varieties of aluminum metal covered paper in question are the invoice values, less insurance, freight to German ship-ing port, consular charges, and sea freight, as invoiced, and less duties.
Judgment will be rendered accordingly.